q aa s internal_revenue_service appeals date date number release date 4k kk 4k rk ok dear department of the treasury address any reply to rkkkk employer_identification_number kerkrk person to contact weeke contact telephone number kkkkk fax number rekkk uil certified mail this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ federal_income_tax under sec_501 of the code effective january 20xx it is determined that you do not qualify as exempt from our revocation was made for the following reasons is not operated exclusively for exempt purposes under sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in addition you are operated for a substantial private purpose rather than a public purpose under sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests see sec_1_501_c_3_-1 example a substantial private rather than public purpose ’s agreement with shows that it is operated for contributions to your organization are not deductible under code sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax years ending december 20xx december 20xx and december 20xx and for all tax years thereafter in accordance with the code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code ‘we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information is appeals team manager enc publication sincerely yours cc rekkk ' internal_revenue_service date date legend org name of organization ein ein of organization nn name of individual org department of the treasury taxpayer_identification_number ein form tax_year s ended december x 200x and december x 200x person to contact id number toennone fax certified mail - return receipt requested dear ’ we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f faem rrba ___ explanation of items name of taxpayer department of the treasury - internal_revenue_service org schedule no or period emted- exhibit year december x 200x and december xx 200x legend orgi1 former name of organization org name of organization nlbb newsletter brochure book nn name of individual issue st state x number x year whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of the activities of org are in furtherance of a non-exempt purpose c whether org was operated for the purposes of serving private rather than public interest facts 199x as org hereafter referred to as org was incorporated on october x articles were amended august x 200x to change the name the former name was org1 the stated purpose of the organization was a a domestic non-profit corporation in the st to help the public with financial problems as provision of debt management services as authorized by the debt management service act the 200x the organization filed form_1023 application on october x for recognition of exemption with the internal_revenue_service on march x 200x org received from the internal_revenue_service a determination_letter advising the organization of recognition of exempt status under sec_501 code per form_1023 the organization stated of the internal_revenue_code the organization's purpose is to educate the publicon a variety of financial issues with special attention to educating families and individuals on personal budgeting and the wise use of credit we will use trained professional counselor's to help families and individuals with current financial difficulties form 886-a rev department of the treasury - internal_revenue_service page -1- farm rrea department of the treasury - internal_revenue_service schedule no or _name-oftaxpayer year period ended dece and december x tx org explanation of items 200x through sound budget or spending planning and educate them on how to avoid future financial difficulties the counselors will help the clients complete a comprehensive budget analysis examining items such as gross household_income employment tenure mortgage rent payments automobile payments and unsecured debt levels using this information the counselor will try to establish a realistic and disciplined budget if having financial problems that are beyond the scope of sound budgeting techniques a counselor will set up a debt management plan for the orderly liquidation of the debt as a viable alternative to bankruptcy we will begin educating the general_public through advertising on a national level sometimes in the year 200x a family or an individual is during our second year of operation our goal is to develop an educational video based on our counseling program in addition to the counseling services described above the organization will increase its educational activities in the following manner as funding and financial support increase a all age for will need credit budget provide counseling organization group the group when advisory instruction to and there is with financial particular but to those in special and pressing need thereof through money management workshops will be conducted by trained professional counselors with and credit this service will be offered within the second x months of operation no exclusive reference extensive issues training it projected financial services that is in the organization will form a committee to determine research education and public information activities conducive to the general welfare with respect to budgeting financial matters and consumer credit proposed activities will include publishing informational brochures covering numerous financial topics including but not excluding form 886a rev department of the treasury - internal_revenue_service page -2- raew rrea department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no ot - ee tee december x 200x and december x 200x household budgeting how to re-establish credit and how to use credit these brochures will be provided to the public at no cost the organization will also publish a monthly newsletter designed to educate individuals and families on an ongoing basis in credit and financial issues the brochures and newsletters will be published in-house both paid and volunteered staff will actively contribute to the research writing and editing of the publications it newsletter will go into publication during this coming year is projected that the the organization will cooperate with public and private agencies organizations and associations engaged in the same and similar educational counseling programs nn is the former president of org currently owns and operates rr card processing services for org rr is responsible for providing all credit the board_of directors of nn and nn are all children of the former president for years ending 200x and 200x nn and creator nn nn-vice president the application list x initial officers president directors mentioned on the application the organization also stated on their application that they are not the outgrowth of does not have a special relationship with another organization by reason of interlocking directorates or other factors or successor to another organization or nn there were no nn rr provides consultation and creative placement of all the president of org nn is also an officer and employee of rr radio and television broadcasting and print advertising rr also creates and produces the monthly newsletter nlbb in addition rr is also responsible for form 886-a rev department of the treasury - internal_revenue_service page -3- the creation and production of all collateral materials and brochures activities during january x 200x-december x 200x org form_990 return of organization exempt from income_tax is under examination for the tax years ended december x 200x and december x 200x during the examination years orgactivities consisted of providing credit counseling and debt management services to individuals experiencing credit problems the credit_counseling_services orgprovides are by telephone it employs individuals to answer incoming calls from the general_public in response to advertising and marketing targeted at individuals experiencing credit problems the debt management services org provides consist of enrolling individuals into a debt management plan to payoff their unsecured debts the dmp enrollment process consist of preparing a budget plan for an individual negotiating with the individual's unsecured creditors to obtain lower payments reduce interest rates re-age accounts and provide waivers for late and over-the-limit fees once an agreement is reached with an individual's creditor he or she makes one monthly payment to oorg then orgdisburses the payment to the individual's creditors below is setting forth the maximum amounts of fees charged to individuals who enroll in debt management plans a table monthly fee monthly dmp payment sx-sx sx-sx sx-dollar_figurex sxx-xx sx start_up fee sx sx sx dollar_figurex sx sx sx sx sx sx credit counselors hereafter referred to as service employees and customer service representatives hereafter form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended - decemberx 200x and december x explanation of items org 200x referred to as csrs make up almost half of org's employees service employees are hired to perform personal financial management counseling and dmp enrollments dmp enrollments are conducted at org’s in-bound call center by service employees who are not paid on a commission basis however some calls were made by two independent contractors who were compensated on a total of dollar_figurex commission basis org also purchase leads to help increase dmp enrollments org claims that most in-bound calls are generated from the general_public in response to employee assistance programs and by word-of-mouth they also claim to only purchase up to x leads per month csrs are only responsible for clients that are enrolled into dmps csrs serve as a liaison between clients and creditors clients are assigned a specific csr who will research and answer all questions regarding their accounts during the examination year org employed the following number of service employees csr's and other employees at the end of the year credit counselors csr's administrative clerical emolovees total employees x x x x service employees are hired by org without any prior credit counseling experience during the examination years training consisted only of on-the-job training there was no training manuals or workshops provided to the employees in addition none of the service employees possess any certificates or licenses related to counseling as previously stated in-bound calls to org’s call center are generated by advertising marketing purchasing of leads and word-of-mouth org markets and advertises its services in a variety of media the media used include television radio yellow pages and the internet radio scripts pamphlets and brochures that described the services and benefits of org did not mention educational_services during the examination year ending december x 200x org expended the following amounts on advertising marketing and leads advertising sx form 886-a eev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit org year period ended decemberx 200x and december x 200x marketing leads totals sx sx dollar_figurex asa result of the volume of in-bound calls to its call center generated by its advertising marketing and the purchasing of leads orgenrolled over x individuals into dmp's during the year ending december x 200x dmp enrollment activities during the examination year are provided below dmp clients at the beginning of year new clients enrolled during the year dmp clients at the end of the year xx x x during the examination year ending december x revenue was derived from five sources for a breakdown of those sources see 200x orgs the table below fee income fair share income credit report income commission income_interest income totals sx sx x x sx dollar_figurex excluding interest_income revenue from org's dmp services was its primary source_of_income the dmp services that org provided generated revenue from four sources when an individual enroll in a dmp they are required to pay for a copy of their credit report secondly they are requested to make a one-time setup fee to orrgwhile they are on the program they are then requested to make monthly fee payments to org one aspect of a dmp involves individuals making one monthly payment to organd in turn orgdisburses parts of the payment to each of the individual's creditors in the amount it negotiated for the individual for its efforts creditors return a percentage of the payments they receive through org back to org the amounts received back from the creditors are called fair share payments in the credit counseling form 886-a rev department of the treasury - internal_revenue_service page -6- farm 886a department of the treasury - internal_revenue_service schedule no or explanation of items year period-encted- name of taxpayer exhibit org december x 200x and december x industry the fair share payments from creditors is the fourth source of revenue org receives from its dmp services 200x during the examination year ending december x breakdown of org’s fee income is presented below 200x the client setup fees sx client monthly fees totals dollar_figurex sx org claims that its setup fees are waived if unable to pay however orgdid not or was not able to indicate the total number of clients who did not pay the initial set-up fee a client is educational activities during the examination years org conducted several educational activities the educational activities that were conducted during the year ending december x follows 200x were as -maintained a web site on credit and money management -nlbb newsletter beginning in september of 200x org began providing a monthly newsletter called nlbb to their existing client database and to recent inquires the newsletter focused on a timely subject that would be of great interest and education for the reader nlbb brochure in january of 200x org created and distributed a brochure called nlbb this was sent to their entire client database and to recent inquires the brochure focused on clients that were not appropriate for debt management plans -fannie mae's nlbb form 886-a rev department of the treasury - internal_revenue_service page 200x org became a recogni zed housing consultant through fannie_mae credit in addition to assisting clients purchase their first home they provided this free booklet to help individuals understand various credit terms and facts nlbb beginning in the year 200x org created a library of books in catalog form that was available to existing clients and recent inquiries at reduced prices the library consist of cover various topics ie spending saving investing and budgeting publications can be ordered by mail or phone - conducted seminars and provided educational literature x publications that over conducted seminars and provided educational literature to various employers of schools charities and numerous businesses through their employee assistance programs see attached summary of seminars and educational efforts on april x 200x a questionnaire developed by the te_ge credit counseling coordinator was given to xx service employees the results from the questionnaire concluded that org does not provide any workshops or seminars to the general_public seminars conducted through employee assistance programs are only held to sign individuals to dmp's some employees stated that they never viewed the website by org some service employees stated that they have never asked clients to review the website and they all stated that they are not required to do so law sec_501i a organization described in sec_501 exempt from income_tax sec_501 internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational religious and of the code provides that an of the is page -8- department of the treasury - internal revenue name of taxpayer expl and december x form 886a service org schedule no or exhibit year period 200x scientific purposes no part of the net_earnings can inure to the benefit of any private_shareholder_or_individual sec_1 c of the income regulations provides the term charitable includes relief of the poor and distressed -1 d the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and subject useful to the individual and beneficial to the community regulation sec_1 c in other words the two components of education are public education and individual training b instruction of the public on -1 d of the regulations provides sec_1 c -1 a in order to be exempt as an organization described in that an organization must be both organized sec_501 and operated exclusively for one or more of the purposed specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -l c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test better business bureau of washington d c u s an exempt v educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects regulation sec_1 c in better business bureau of washington d inc v united_states u s the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number of importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive -1 d c form 886-a rev department of the treasury - internal_revenue_service page -9- form 886a department of the treasury - internal_revenue_service name of taxpayer r org explanation of items schedule no or exhibit year period ended becember x 2002c- and december x 200x that distinguished its educational program from that carried out by a university ct 2d in american institute for economic research v united_states f cl the court considered that status of an organization that provided analysis of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organizations whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions granted c revrul_69_441 c b status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without for some of its clients the debt form 886-a rev department of the treasury - internal_revenue_service page -10- ‘ form 886a department of the treasury - internal_revenue_service nameof-faxpayer org explanation of items schedule no or exhibit year period ended decemt and december x charge as well as providing education to the public the organization qualified for sec_501 status 200x i b -1 d for this in the case of consumer credit counseling service of alabama inc v u s a f t r 2d -5052 d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community regulations it charged no fee c the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies' counseling function and thus were charitable and educational even if this were not the case viewed the debt management and creditor intercession activities as incidental to the agencies' principal functions as only approximately percent of the counselors' time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the court the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather that those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows rev form_886 a rev department of the treasury - internal_revenue_service page -11- schedule no or exhibit form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended december x 200x and december x 200x rul c b free counseling and english instructions for immigrants revrul_73_569 c b free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering free marriage drugs revrul_70_640 counseling rev career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free contributions from the public rul c b and the organizations were supported by c b taxpayer's position at the time of issuance of the report no position statement had been provided by the taxpayer government's position the purpose of org's activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc v u s in this case org engages in minimal activities which further an exempt_purpose its counseling activity is nothing more than a sales activity org markets and sells debt management plans to any consumer there is no actual counseling provided to consumers who contact or are contacted by org in addition employees received no training on how to provide educational counseling to clients on personal money management there are no training manuals or special courses given to employees counselors employees are only trained to sell debt management plans whether the consumers' situation warranted it or not in fact the training employees counselors received did not enable an employee to determine whether a dmp would serve the best interests of a potential client org also paid independent contractors to sell debt management plans on there own time counseling organizations described in the revenue_ruling referred to above and in consumer credit counseling service of alabama inc v u s education to its clients in their own homes unlike the credit org provides no counseling or org claimed to provide education through their pamphlets brochures and through their website however during the years of examination it was learned that their pamphlet and form 886-a rev department of the treasury - internal_revenue_service brochure are rarely updated and their website is updated semi-annually and contains very little educational information in addition some service employees have never visited the company website and clients are never required to visit the website the minimal amount of activity that was verified involved the president marketing the debt_management_plan_services of org there was no evidence that a substantial amount of the organization's activities were anything other than to market and sell the debt management plan product org has a substantial non-exempt purpose of selling a product the dmp business to rr org is not furthering any charitable or educational purpose when it mass markets debt management plans org advertises and purchases leads in order to increase its business and of providing et croa u s c an exempt seq croa was enacted to protect the reason why org which is related to rr through common officers is organized as organization is to avoid the regulatory scheme of the credit repair organizations act section consumers by banning certain deceptive practices in the credit counseling industry if org was a for- profit entity the croa would prohibit it from charging fees in advance of fully providing services in addition federal_law would prohibit it from purchasing leads and making cold calls to potential customers because sec_501 c organizations are exempt from the provisions of croa org is able to engage in deceptive business practices that congress intended to prohibit when it passed the croa law as such for a substantial non-exempt purpose of carrying on a business while avoiding federal regulations in addition org could not collect fair share payments from creditors if status the entire debt management plan business depended on the organization having tax-exempt status it did not have tax-exempt org is operated conclusion in summary org is not operated exclusively for tax- exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of org's activities are in furtherance of a non-exempt purpose accordingly it organization described in sec_501 and is not exempt from federal_income_tax under sec_50l a effective january x is determined that org is not an 200x
